Citation Nr: 1224002	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  98-15 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left lower extremity neurological disorder.

2.  Entitlement to an increased rating for postoperative residuals of fusion of L5-S1, with spondylolisthesis at L5-S1 and degenerative joint disease at L3-4, currently evaluated as 40 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel

INTRODUCTION

The Veteran served on active duty from October 1970 to July 1977.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The appellant's claims file is currently under the jurisdiction of the VA RO in Montgomery, Alabama.

In October 2006, the Board remanded the increased rating claim to schedule the Veteran for a hearing before RO personnel.  On April 1, 2009, the appellant came to the RO for his hearing but did not stay for his hearing.  Previously, in 1998 and 1999 VA Form 9s, the claimant requested a Travel Board hearing.  Later in a March 2010 VA Form 9, the Veteran requested a Central Office Board hearing.  In June 2012, the appellant failed to report for the scheduled Central Office Board hearing.  Therefore, no further development with regard to a hearing is necessary.

In May 1998, the RO denied a claim of entitlement to a total disability rating based on individual unemployability.  In June 1998, the Veteran filed a timely notice of disagreement with that denial.  The RO issued a statement of the case on that matter in July 1998.  In a September 1998 VA Form 9, the claimant indicated that he was not appealing the denial of entitlement to a total disability rating based on individual unemployability.  In September 1999, the RO issued a supplemental statement of the case addressing, among other issues, the claim of entitlement to a total disability rating based on individual unemployability.  In the notice letter accompanying that supplemental statement of the case, the RO informed the Veteran that he could perfect an appeal within 60 days of any issue that was not included in a prior substantive appeal.  In an October 2009 VA Form 9, the claimant indicated that he was appealing all issues, to include the claim of entitlement to a total disability rating based on individual unemployability.  Therefore, the Veteran perfected an appeal of the claim of entitlement to a total disability rating based on individual unemployability.  

In any event, the appellant filed another claim of entitlement to a total disability rating based on individual unemployability in September 2004, which the Board would have had to take jurisdiction over pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) because under current case law it would have been essentially a component of the claim for a higher rating for the lumbar disability.

In light of the above, the issues are as stated on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A February 2010 VA examination report shows that the Veteran has been receiving Social Security disability benefits since 2001 for his lumbar disorder.  The records from the Social Security Administration are potentially relevant to all of his claims, and VA should attempt to obtain them.

The last VA examination addressing the lumbar spine disability was completed in February 2010.  The VA examiner indicated that "[l]oss of function due to flare-ups cannot be determined without resorting to mere speculation."  See February 2010 VA examination report, page 2.  Given the passage of time that will occur because of the remand plus the examiner's failure to adequately address loss of function due to flare-ups, another VA examination is necessary.

In December 1997, the Veteran filed his claim for an increased rating for his lumbar disability.  Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  In the December 1997 claim, he stated that he had been treated at the James J. Howard Community Clinic (Brick, New Jersey) from 1996 to the present.  Later in a September 2004 statement, he reported he received treatment at the East Orange VA Medical Center from 1997 to May 2004.  The RO has obtained records from the East Orange VA Medical Center and the James J. Howard Community Clinic (Brick, New Jersey) from November 1997 to May 2005.  An April 2011 VA problem list from the East Orange VA Medical Center suggests that he still received treatment at that facility from February 2006 to April 2009.  An October 2009 report of contact shows that the appellant had moved to Alabama.  The RO should obtain any additional records from the East Orange VA Medical Center and the James J. Howard Community Clinic (Brick, New Jersey) from December 1996 to November 1997 and from April 2005 to October 2009.

The problem list from the Biloxi VA Medical Center and Mobile Outpatient Clinic suggest that he has received treatment at those facilities since October 2009.  The RO should obtain all records from the Biloxi VA Medical Center and Mobile Outpatient Clinic since October 2009.

A September 1999 statement from Dr. Dennis of Seaview Orthopedics & Medical Associates in New Jersey shows that the Veteran received treatment from this provider.  The RO should attempt to obtain all records from that provider.

The Veteran last identified treatment for his lumbar disorder in September 2004, and he was last asked to identify treatment for his left lower extremity neurological disorder in April 2009.  VA should afford the Veteran another opportunity to identify treatment for these disorders.

Finally, the RO has not provided the Veteran a formal application for his claim of entitlement to a total disability rating based on individual unemployability.  The RO has also not provided the appellant notice of the information and evidence needed to substantiate and complete this claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must provide the Veteran a formal application for his claim of entitlement to a total disability rating based on individual unemployability.  The RO/AMC should provide the Veteran notice of the information and evidence needed to substantiate and complete this claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The RO/AMC should undertake any additional development in response to a completed formal application.

2.  The RO/AMC must ask the Veteran to identify all treatment for his lumbar disability since September 2004 and his left lower extremity neurological disorder since April 2009.  The RO/AMC should attempt to obtain all records from Dr. Dennis of Seaview Orthopedics & Medical Associates in New Jersey.  Regardless of the appellant's response, the RO/AMC must attempt to obtain all records from the East Orange VA Medical Center and the James J. Howard Community Clinic (Brick, New Jersey) from December 1996 to November 1997 and from April 2005 to October 2009, and all records from the Biloxi VA Medical Center and Mobile Outpatient Clinic from October 2009 to the present.  The RO/AMC should associate any obtained records with the Veteran's claim folder.  If records are identified but cannot be obtained, this fact - as well as the efforts that were made to obtain the records - should be clearly documented in the claims file.  The claimant and his representative should also be notified of VA's inability to obtain the records.  

3.  The RO/AMC should contact the Social Security Administration in order to obtain, if available, any records pertaining to the Veteran.  Any such records so obtained should be associated with the Veteran's VA claims folder.  If records are identified but cannot be obtained, this fact - as well as the efforts that were made to obtain the records should be clearly documented in the claims file.  The claimant and his representative should also be notified of VA's inability to obtain the records.

4.  Thereafter, the Veteran must be afforded a VA examination to include orthopedic findings and determine the nature and extent of his lumbar spine disabilities and bilateral lower extremity neurological disabilities as well as whether he is unemployable due to service-connected disabilities.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to postoperative residuals of fusion of L5-S1, with spondylolisthesis at L5-S1 and degenerative joint disease at L3-4, right lower extremity peripheral neuropathy, and any left lower extremity neurological disorder.  The examiner is also requested to provide an opinion and findings as to whether there are any neurological impairments in the left lower extremity that are attributed to the lumbar spine disability.  After performing repetitive motion testing, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, any loss of function due to flare-ups is greater than any loss of function observed during repetitive motion testing, and if so, the extent of that loss of function.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran is unable to obtain and retain substantially gainful employment based on the service-connected postoperative residuals of fusion of L5-S1, with spondylolisthesis at L5-S1 and degenerative joint disease at L3-4, right lower extremity peripheral neuropathy, and any related left lower extremity neurological disorder.  A complete rationale for any opinion offered must be provided.

5.  After the development requested, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once

6.  Thereafter, the RO/AMC must readjudicate the issues on appeal.  The RO/AMC must consider all applicable claims under 38 C.F.R. § 3.321 (2011).  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

